Citation Nr: 0207163	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  97-08 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
October 16, 1999, and a 30 percent rating effective on 
October 16, 1999, for the service-connected post-traumatic 
stress disorder (PTSD).  

(The issue of an increased rating for the service-connected 
reflex sympathetic dystrophy of the right lower extremity 
will be the subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

The veteran, her ex-husband and a friend



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to July 
1988 and from December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 RO decision which denied an 
increase in a 10 percent rating assigned for the service-
connected PTSD.  The veteran appeals for a higher rating.  

In a subsequent rating decision in July 2000, the RO assigned 
a 30 percent rating for the service-connected PTSD, effective 
on October 16, 1999.  The veteran continues her appeal for a 
higher rating.  

In May 2002, the veteran testified at a hearing held in 
Washington, D.C., which was conducted by the undersigned 
Member of the Board who has been designated to make the final 
disposition of this proceeding for VA.  

At that hearing, the veteran submitted a bank statement for 
the purpose of showing that her Social Security disability 
benefit payments had not ceased, as had been believed by the 
RO when it denied her claim.  Although she did not specify 
which claim was denied by the RO, it is noted that the RO 
referred to the cessation of Social Security disability not 
only in its review of the current issues on appeal but also 
in its May 2001 decision which denied total disability 
compensation on the basis of individual unemployability 
(TDIU), of which the veteran was initially notified in June 
2001.  

As it is not clear whether the veteran is appealing the May 
2001 RO decision, the RO should clarify this matter.  

The Board notes that the veteran had appealed another issue, 
that of an increased rating for service-connected ovarian 
adenitis.  In her timely Substantive Appeal (received in 
March 1997), she argued that the diagnosis for her "female 
problems" was incorrect, contending that she experienced 
severe pain and endometriosis, underwent operations, and 
suffered countless vaginal infections.  

In a July 1999 letter, she indicated that her service-
connected ovarian adenitis should be recharacterized as 
"multiple gynecological problems" (she stated that her 
diagnosis should be changed and that she should be 
compensated for the "correct diagnosis").  

In a February 2000 decision, the RO denied service connection 
for gynecological disorders (to include fibrocystic breast 
disease) other than ovarian adenitis.  In a March 2000 
letter, the RO informed the veteran that it considered her 
July 1999 letter as a withdrawal of her appeal for an 
increased rating for ovarian adenitis and as a claim for 
additional gynecological disorders.  

The RO also notified her of its denial of the additional 
gynecological disorders and of her appellate rights with 
regard to its decision.  She did not respond, nor has she or 
her representative addressed the issue of an increased rating 
for ovarian adenitis, including at the May 2002 hearing.  

In view of this, the issue is not before the Board for the 
purpose appellate consideration at this time.  

It is also noted that the Board is undertaking additional 
development on the issue of an increased rating for the 
service-connected reflex sympathetic dystrophy of the right 
lower extremity, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing that issue.  



FINDINGS OF FACT

1.  For the period prior to January 15, 1997, the veteran's 
service-connected PTSD is shown to be manifested by 
complaints of sleeping problems, intrusive memories and 
nightmares of Persian Gulf War (PGW) experiences, night 
sweats, paranoia, and a tendency to withdraw and isolate; the 
clinical findings show that the veteran's disability was 
productive of not more than mild social and industrial 
impairment and that the intensity and frequency of PTSD 
symptoms were mild in degree in terms of occupational and 
social impairment.  

2.  For the period of January 15, 1997 through October 15, 
1999, the veteran's service-connected PTSD is shown to be 
manifested by complaints of mild paranoia with 
hypervigilance, some emotional distortion with memory, 
sleeping difficulties (insomnia and nightmares), night 
sweats, moderate anxiety and depression, and disturbances in 
interpersonal relationships; the clinical findings show that 
the veteran's disability does not constitute more than a 
definite social and industrial impairment and that it 
produces no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
various symptoms.

3.  Beginning on October 16, 1999, the veteran's service-
connected PTSD is shown to be manifested by complaints of 
depression, memory problems, sleeping difficulties (insomnia 
and nightmares), intrusive thoughts and flashbacks of PGW 
experiences, a pattern of avoidance, hypervigilance, 
increased startle response, impaired short-term memory; the 
clinical findings show that the veteran's disability does not 
constitute more than a considerable social and industrial 
impairment and that it produces no more than occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent prior to January 15, 1997, for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132 
including Diagnostic Code 9411 (1996), and § 4.130 including 
Diagnostic Code 9411 (2001).  

2.  The criteria for the assignment of a 30 percent rating 
for the period of January 15, 1997 through October 15, 1999, 
and a 50 percent rating from October 16, 1999, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132 
including Diagnostic Code 9411 (1996), and § 4.130 including 
Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1986 to July 
1988 and from December 1990 to May 1991.  The service records 
show that the veteran served in Southwest Asia in support of 
Operation Desert Shield/Storm.  On an April 1991 physical 
examination for purposes of redeployment, she indicated that 
she had recurring thoughts and sadness about the hospital 
deaths and tragic illnesses she had witnessed.  

On a May 1991 Statement of Medical Examination and Duty 
Status, she indicated that she was a pediatric nurse who had 
volunteered to go to Kuwait for a humanitarian mission and 
that, during that period, she saw three children die and saw 
some traumatic injuries to children.  She stated that she 
began to have insomnia and nightmares and had lost weight.  

In an April 1993 decision, the RO granted service connection 
and assigned a 10 percent rating for PTSD.  The decision was 
based on service medical records and on VA outpatient and 
examination records reflecting a diagnosis of PTSD related to 
traumatic experiences from her Persian Gulf War service.  

In a February 1994 decision, the RO denied an increase in the 
assigned 10 percent rating for the service-connected PTSD, 
based on a November 1993 VA examination report.  The RO 
notified the veteran of its decision by letter in March 1994, 
but she did not appeal.  

On a March 1994 evaluation by Joseph Sandford, Ph.D., for 
purposes of determining eligibility for Social Security 
disability benefits, the veteran reported that she became 
physically ill when she was around children and had worked as 
a pediatric nurse (she said she last worked in July 1993).  
She reported that many of her problems developed in part due 
to being stressed during the Persian Gulf War, and that such 
difficulties had led to problems with memory, attention, and 
concentration.  She reported that she could take care of all 
of her own activities of daily living and help her daughter.  
She indicated that she occasionally visited with friends but 
did not socialize with her parents.  She reported that she 
currently took Zoloft and that the medication was helpful.  

On examination, she well groomed and dressed in clean, 
appropriate attire.  She was friendly and cooperative.  She 
had good insight.  On mental status examination, she endorsed 
many items congruent with depression.  She reported 
difficulty with sleep and with flashbacks of the Gulf War 
which led her to feelings of panic and paranoia.  She said 
that she heard sounds of somebody moving around, and this was 
interpreted to reflect anxiety.  She was alert and oriented 
times four.  She had mild impairment of short-term memory.  
She was considered competent to manage her own financial 
matters.  The diagnoses were those of PTSD and major 
depression, with a current Global Assessment of Functioning 
(GAF) scale score of 45.  

The VA outpatient records show that, in December 1995, the 
veteran was taking Zoloft for symptoms of PTSD.  She reported 
that she was getting very good results from the medication 
and that, since being on Zoloft, she had very mild paranoia, 
occasional nightmares and occasional suicidal ideation.  She 
reported that, although her sleep was better, it was not 
normal.  In April 1996, she reported that she was doing well 
except for sleeping problems (she slept during the day and 
not at night).  She denied significant depression and 
suicidal ideation.  

In June 1996, the RO received the veteran's claim for an 
increase in a 10 percent rating for the service-connected 
PTSD.  

On an August 1996 VA psychiatric examination, the veteran 
reported that she frequently found that she awakened with 
night sweats and would sometimes be bothered by some of the 
intrusive memories of some of the soldiers that were injured 
during Operation Desert Storm.  It was noted that she took 
medication (Zoloft) that had been increased since she had 
first started taking it three years previously.  She reported 
that she was getting some benefit from that medication. 

The veteran also reported that she had not been able to 
return to her work as a pediatric intensive care nurse but 
was currently seeking employment with the county police 
department as a 911 operator.  It was noted that the veteran 
was twice-divorced, with two children (one of whom she kept 
in contact with and the other one whom she had not been able 
to see and had broken off all contact, which remained 
distressing to her).  

It was also noted that the veteran had had marked 
difficulties in her early life that evidently had some 
bearing on her emotional difficulties (the examiner noted a 
trauma in her childhood and the apparent strained 
relationship between her parents).  The examiner noted that 
the veteran's difficulties were centered on her sense of 
anger and irritability with others as well as her occasional 
intrusive thoughts and difficulty with nighttime awakenings 
and repeating dreams.  

On examination, the veteran was cooperative (it was also 
noted that she appeared credible in her presentation).  The 
examiner noted that she had some difficulty in trying to 
understand the nature of her very complex symptoms in terms 
of prior events and the way she had tried to defensively 
handle these events.  The examiner stated that there appeared 
to be some connection to the intrusive memories of the maimed 
and hurt children that she was unable to help (i.e., during 
the Persian Gulf War) and her own difficulty in management of 
her own children as well as her concerns about her capacity 
to adequately mother given her own very difficult upbringing.  

There were no symptoms of any formal thought disorder nor was 
there any evidence of any significant organic deficits.  The 
veteran showed a marked lability of mood depending upon what 
kind of material was coming to mind and showed a tendency to 
withdraw and isolate.  She initially was quite a bit isolated 
but throughout the interview generally began to relate better 
as she had some sense that she was "being listened to."  
The examiner stated that the veteran was capable of handling 
her own financial affairs.  The diagnoses were those of PTSD, 
mild; underlying characterological difficulties consistent 
with borderline personality organization; and prior history 
of alcohol abuse.  

The VA examiner remarked that, given the difficulties, that 
the veteran had had with the complex interplay of her prior 
traumas as well as the recent ones stirred up by Operation 
Desert Storm, she was advised to seek more than just a 
medication treatment through the VA mental health clinic.  

In an October 1996 decision, the RO denied an increase in a 
10 percent rating for the service-connected PTSD.  In a 
February 1997 letter, the veteran expressed her disagreement 
with the decision.  

On an October 1996 VA outpatient record the veteran reported 
that her divorce was final and that she expected her stress 
would decrease once she had moved away.  She reported that 
her mood was normal and that she ate and slept well.  She was 
continued on Zoloft.  

On a January 15, 1997 evaluation by Therese May, Ph.D., for 
purposes of determining eligibility for Social Security 
disability benefits, it was noted from a review of medical 
records that the veteran had a long psychiatric history to 
include periodic depression.  She reported that both of her 
marriages had ended due to conflict and that she had a 
daughter from each of the marriages (she had no contact with 
the older daughter and the younger daughter who she saw every 
weekend was in the custody of her ex-husband).  The veteran 
stated that she last worked in 1994, because she had trouble 
keeping assignments due to paranoia.  Her current medications 
included Sertraline (for depression).  

On mental status examination, the veteran was alert and 
oriented to person, date, and place.  She appeared clean and 
well groomed.  Her thought processes were logical and goal-
directed with no bizarreness noted.  She acknowledged some 
mild paranoia with hypervigilance (she stated that she heard 
things and believed that people were breaking in).  Her 
short- and long-term memory was intact, although she appeared 
to skip around and have some emotional distortion.  Her fund 
of information was good.  She appeared to function in the 
average range of intellectual functioning.  

The veteran reported that she had sleep disturbance and 
periods of deep sleep alternating with insomnia and 
nightmares.  She reported night sweats.  Her affect was 
somewhat tense and angry.  She complained of moderate anxiety 
and had a history of panic attacks.  She stated that her 
depression was much better, with her current depression rated 
as a five on a scale of one to ten.  She reported benefits 
from her anti-depressant medication.  Her judgment appeared 
erratic with a history of impulsivity.  Her insight appeared 
fair to good.  Her speech was clear and articulate.  She 
stated that she was able to groom herself.  She stated that 
she had very few friends and that she would be perceived by 
many as withdrawn and angry.  She stated that she was close 
to her father and sisters.  She did her own grocery shopping 
without difficulty.  She reported that she was working 
towards becoming a dispatcher, as she did better when she was 
not around people.  

The diagnostic impressions were those of PTSD, major 
depression (recurrent), and borderline personality disorder, 
with a GAF score of 53 for moderate anxiety and depression 
and significant disturbances interpersonal relationships.  
The examiner remarked that the veteran had a long psychiatric 
history but that her depression and PTSD symptoms currently 
appeared improved.  

In a March 1997 statement, the veteran stated that she had 
paranoid episodes at night where she felt that there was 
someone in her house and while working customer service jobs 
where she felt like people were staring at her.  She stated 
that she disliked being in public, had a lot of problems with 
short-term memory, and had thoughts of suicide.  

At an April 1997 RO hearing before a Hearing Officer, the 
veteran stated that, in the year following her return from 
the Persian Gulf, she was very suicidal, depressed, and 
paranoid, but that since she had relocated and began 
receiving medication at the VA for the PTSD she was much 
better and could function on a level to which she had 
previously been unable.  She said that she continued to take 
medication but still felt somewhat paranoid and suspicious, 
had nightmares and flashbacks (but not as frequently as 
before), and experienced night sweats and loss of temper.  

The veteran testified that she did not participate in any 
kind of group therapy or individual counseling but saw a 
doctor who counseled her about every six months.  The 
veteran's ex-husband testified that they had divorced the 
previous year and that following her Persian Gulf service the 
veteran was highly stressed, easily angered, very dependent, 
suicidal (i.e., had thoughts of suicide), and forgetful 
(short-term).  The veteran's boyfriend testified that the 
veteran awoke with nightmares about once a month, startled 
easily, and had crying spells. 

On an October 16, 1999 VA psychiatric examination, it was 
noted that the veteran was currently taking Zoloft.  She 
reported that she was still experiencing episodes of 
depression at which times she would have suicidal ideations.  
She stated that she now had recurrent, unwanted memories of 
Saudi Arabia, referring to the children who she saw mutilated 
there.  She stated that she had nightmares "in cycles" and 
awoke in cold sweats with her heart racing.  

The veteran stated that she had experienced flashbacks every 
time she saw a display of fireworks or heard shots (she said 
she had access to a shooting range).  She stated that she had 
a pattern of avoidance which she described as "There [was] a 
gate; my emotions [would not] let me get past it.  I [did 
not] feel things strongly.  I have lost my zest for life."  
It was noted that she was an ex-alcoholic, drinking heavily 
until eight months ago, and without having attended an 
alcoholic rehabilitative facility.  

The veteran complained of experiencing frequent episodes of 
insomnia and, conversely, of not being able to wake up.  She 
complained of increased irritability in which she became 
upset at things which one normally would not.  She claimed 
she had short-term memory loss.  She stated that she was 
hypervigilant and was very much aware of where she was in 
relation to others, such as at a restaurant (she said she had 
to sit with her back to the wall).  She stated that she had 
an increased startle response with unexpected noises.  She 
reported that she had been unable to work since September 
1995, partly due to what she described as a form of 
agoraphobia.  

On examination, the veteran was hypoactive but had good 
contact and was able to give all data of personal 
identification and general information consistent with a 
person of bright-normal intelligence.  She was oriented to 
person, time, and place, and she was coherent and relevant.  
She had a rather flat affect.  She denied hallucinations but 
admitted to experiencing flashbacks.  Her memory for recent 
and remote events appeared to be intact although she stated 
that her short-term memory was somewhat impaired compared to 
what it used to be.  Her insight and judgment were good.  

The diagnosis was that of PTSD, chronic, severe; the GAF 
score was 45 currently and unknown for the past year.  The 
examiner remarked that the veteran was competent to manage 
her financial affairs.  

On an April 2000 VA psychiatric examination, the veteran 
indicated that since leaving the Persian Gulf she had 
experienced intrusive thoughts of cases involving injured 
children.  She stated that "[it was] not something that 
[had] dulled or passed."  She complained of having recurrent 
nightmares and stated that her sleep varied between four to 
ten hours per night (she said she often awoke crying and 
uncertain as to what she had dreamed about).  

The veteran reported that the loss of mobility from a right 
leg disability had hindered her ability to seek and maintain 
employment and also to care for her daughter who was disabled 
and required a great deal of close attention (she said her 
daughter stayed with her ex-husband).  She indicated that she 
had been prescribed medication during the past five years for 
control of depression and that at present she was not 
receiving any mental health treatment services.  

The examiner noted that the veteran also described having 
limited symptom panic attacks in the past (i.e., she said she 
felt self-conscious, her breathing became shallow, and heart 
rate accelerated).  She reported that the symptoms occurred 
in the context of intrusive thoughts related to her Persian 
Gulf medical experiences and to increasing stress related to 
problems with her daughter.  

The veteran stated that, as a result of these episodes, she 
stopped going out.  She reported that at one point she felt 
quite paranoid (e.g., she felt somebody was in her house and 
that people were following her and staring at her in the 
crowds).  She denied having recent panic attacks and said she 
was able to shop, attend medical appointments, etc. 
unaccompanied.  The examiner stated that at this point the 
veteran would not meet criteria for panic disorder with 
agoraphobia.  

On a mental status examination, the veteran was clean, 
appropriately groomed, and casually dressed.  She was alert, 
attentive, and oriented times four.  Her affect was rather 
constricted in intensity and tearful at times.  Her mood 
appeared to be dysphoric, that is, moderately depressed.  
There was no marked anxiety or psychomotor agitation.  For 
the most part, she appeared calm.  Her speech was clear, 
goal-directed, spontaneous, and of normal pace and volume.  
Her thought content was rational.  

The veteran was not paranoid at that time and appeared to be 
free of hallucinations and delusions.  She indicated that her 
sleep varied between four and ten hours a night and was often 
interrupted by nightmares and distressing dreams.  She 
reported that her appetite was fair.  She denied any recent 
suicidal ideation or  intent.  She indicated that she often 
felt angry due to a right leg injury (she felt that the 
injury had significantly limited her ability to work and care 
for her daughter).  She did not describe any significant 
avoidance behavior and indicated that she could shop, attend 
medical appointments, etc. without discernible anxiety.  Her 
insight appeared to be rather limited, and her judgment was 
adequate for safety.  

The diagnoses were those of PTSD and alcohol dependence 
(reported five-plus year remission), with a GAF score of 60.  
The examiner remarked that the veteran was free of panic 
attacks, and had been for some time, and was able to travel 
freely from her home.  She did appear to experience intrusive 
thoughts and nightmares related to her experiences in the 
Persian Gulf (she stated that these affected her on a daily 
basis and left her feeling depressed, anxious, and angry).  
She also described feelings of anger related to a right leg 
injury.  

The examiner stated that it would be useful for the veteran 
to return to treatment as she would likely benefit from both 
medication and direct counseling.  The examiner stated that 
the veteran appeared able to manage her finances 
independently.  He added that at one point she reported 
having short-term memory problems but that there was no 
discernible difficulty in her ability to relate both recent 
and remote information in a quick and detailed manner on the 
examination.  

A June 2000 VA outpatient record indicates that the veteran 
was evaluated for psychological factors that would 
contraindicate placement of a spinal cord stimulator (in 
regard to alleviating pain from physical disability).  She 
reported that she had received outpatient psychiatric 
treatment at the VA on and off during the past five years but 
was not currently receiving psychotherapy services.  On 
mental status examination, she was clean and appropriately 
groomed.  She was alert, attentive, and oriented times four.  
Her affect was constricted in intensity and dysphoric, and 
she complained that her depression had worsened in the past 
two months.  

The veteran was noted to be free of psychomotor agitation, 
and her speech was clear, goal-directed, and rational.  She 
was free of paranoid ideation.  She complained of intrusive 
and distressing thoughts related to her Persian Gulf War 
involvement.  She described her sleep as fitful and reported 
recurrent nightmares.  Her appetite was normal.  She denied 
recent suicidal ideation.  Her insight was weak.  Her 
judgment was fair and adequate for safety.  She complained of 
a decline in short-term memory (but the examiner noted that 
such was not evident in the interview).  

The veteran underwent psychological testing, and her test 
profile was significant in that it indicated some desire to 
retain symptom complaints and be seen as more impaired than 
she actually was.  (Test results indicated that she severely 
exaggerated her current degree of psychopathology.)  It was 
noted that the same test profile was related to excessive 
reliance on pain medications in chronic pain patients.  

In a July 2000 decision, the RO assigned a 30 percent rating 
for the service-connected PTSD, effective on October 16, 
1999.  

In a July 2000 letter, the veteran indicated that she felt 
that the 30 percent rating assigned to her PTSD was "fair" 
but that the increase should be effective prior to October 
1999.  

In February 2001, records from the Social Security 
Administration (SSA) were received.  The SSA determined that 
the veteran's disability had begun in August 1993 and ended 
in February 1997.  The determination reflected that her 
diagnoses were affective disorder (primary diagnosis) and 
anxiety disorder (secondary diagnosis).  

At the May 2002 Board hearing, the veteran testified that she 
currently took medication for PTSD, had trouble sleeping 
(i.e., insomnia and nightmares), had trouble going out in 
public (felt like everybody stared at her), and experienced 
paranoia (which she said was usually low level with periods 
of flare-ups).  She said that she mostly stayed at home.  She 
said that her symptoms were controlled with medication, 
except for nightmares and night sweats.  She said that she 
was not presently seen for treatment with a mental health 
doctor, just a regular practitioner (who prescribed her 
medications), and that she last saw a mental health doctor at 
VA at least a year previously.  

The veteran testified that, since she had filed her claim in 
1996, her symptoms had worsened in some ways (i.e., her sleep 
problems and feelings of paranoia) and had stabilized in 
other ways.  She said that her condition flared up more 
frequently than beforehand to the point where she was unable 
to go out and required an increase in her medication to be 
able to cope during those periods.  

Her friend testified that there was a big difference in the 
veteran, who he had known since 1995, when she was on her 
medication as compared to when she was off of it.  He said 
that it was a strain on their relationship when she 
experienced flare-ups.  

At the hearing, the veteran submitted a bank statement (with 
a waiver of RO initial consideration) which shows that her 
SSA disability payments had not ceased in 1997 as was 
previously indicated by the RO in a Supplemental Statement of 
the Case.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in October 1996 and July 1997), Statement 
of the Case (in February 1997), and Supplemental Statements 
of the Case (in June 1999, July 2000, and August 2001), the 
RO has notified her of the evidence needed to substantiate 
her claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for her claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in 1996, 1999, and 2000, regarding 
the issue at hand.  Additionally, the RO has provided the 
veteran with the opportunity for hearings, which were 
conducted at the RO in April 1997 and at the Board in 
Washington, D.C., in May 2002.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's service-connected PTSD was initially evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

Under these criteria, a 10 percent rating is warranted  when 
there is symptomatology which is less than the criteria 
required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective of favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130 including 
Diagnostic Code 9411.  

Under the revised criteria, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

As the veteran's claim for an increased rating for PTSD was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, she is entitled to 
application of the version of the law which is more favorable 
to her, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  

The veteran's service-connected PTSD is currently rated as 
follows:  10 percent from August 23, 1992, and 30 percent on 
October 16, 1999.  She filed her claim in June 1996 for an 
increase in a 10 percent rating for PTSD.  

It is noted that, as her appeal was pending when the 
regulations were revised, the revised regulations are not 
applicable for that portion of the appeal prior to November 
7, 1996, the effective date of the new regulations.  

Initially, the Board turns to the issue of whether a rating 
in excess of 10 percent is warranted for the period until 
November 6, 1996, the date just prior to the effective date 
of the revised mental disorder regulations.  

In order to meet the criteria in effect during that period, 
the veteran would have to show definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, where the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  Definite impairment is construed to mean 
distinct, unambiguous and moderately large in degree, more 
than moderate but less than rather large.  VAOPGCPREC 9-93 
(November 9, 1993).

After consideration of all evidence of record, the Board 
concludes that the veteran's PTSD is not shown to have been 
productive of more than mild social and industrial impairment 
for this period at issue.  The overall disability picture 
during the period leading up to November 7, 1996 does not 
reflect that the veteran's condition was productive of more 
than mild social and industrial impairment under the "old" 
Diagnostic Code 9411.  

The medical records show that she had some serious symptoms 
related to her PTSD at the time of the March 1994 Social 
Security Administration disability evaluation (her GAF was 
45, which represents serious symptoms or serious impairment 
in social and occupation functioning).  

However, VA treatment records show that, in the period prior 
to her June 1996 claim (i.e., 1995 and early 1996), she had 
good results from her medication and was doing well except 
for some sleeping difficulty.  Moreover, on an August 1996 VA 
examination, she reported continued benefits from her 
medication, although she was still bothered by intrusive 
memories and nighttime awakenings.  The examiner evaluated 
her PTSD as mild (no GAF score was furnished).  VA treatment 
records in October 1996 show that her mood was normal and 
that she ate and slept well.  

These findings are consistent with each other and are 
reflective of mild impairment.  In the Board's judgment, they 
do not meet the criteria under the old Diagnostic Code 9411 
for a 30 percent rating, which would require impairment that 
was moderately large in degree.  

As detailed hereinabove, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  The Board notes that the 
veteran has been rated at 30 percent under the revised 
regulations since October 16, 1999, the date of a VA 
examination showing increased symptoms and decreased 
functioning due to PTSD.  However, after consideration of all 
the evidence, the Board concludes that a 30 percent rating is 
warranted for an earlier period.  

Specifically, the veteran meets the criteria for a 30 percent 
rating under both the old and new Code 9411 beginning on 
January 15, 1997, at the time of an evaluation for Social 
Security Administration purposes.  On that evaluation, she 
reported benefits from anti-depressant medication, but she 
experienced moderate anxiety and sleep disturbance and 
socialized with very few friends.  

In the examiner's opinion, her GAF was 53, which is 
indicative of moderate symptoms or moderate difficulty in 
social and occupational functioning.  Her statements in 1997, 
including testimony, corroborate the examiner's opinion 
regarding her level of her social and industrial functioning.  

However, the Board finds that the veteran does not meet the 
criteria for a 50 percent rating under the revised 
regulations for the period from November 7, 1996 through 
January 15, 1997.  That is, there is no objective evidence 
that she had such symptoms as flattened affect, 
circumstantial/circumlocutory/stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired short- and long-term memory, and 
impaired abstract thinking.  

The January 1997 evaluation showed that her affect was angry, 
that her thought processes were logical, that her memory was 
intact (albeit with some emotional distortion), that her 
speech was clear and articulate, and that she was motivated 
to work (albeit not around others).  The records show that 
her overall symptomatology is not consistent with the 
criteria for a 50 percent disability rating under the revised 
mental disorder regulations.  

Moreover, the Board finds that the veteran does not meet the 
criteria for a 50 percent rating under the old criteria.  
There is no objective evidence that her PTSD symptoms were 
productive of considerable social and industrial impairment.  
The records in 1995 noted that although she experienced 
paranoia and nightmares, these symptoms were either mild or 
occasional.  

The records in 1996 show that sleeping problems were her main 
concern and that her medication was beneficial to her in 
other regards.  There were no symptoms of any formal thought 
disorder, and she showed a tendency to withdraw and isolate 
only until she had a sense that she was "being listened 
to."  She was also actively seeking employment as a 911 
operator with the county police department.  This 
symptomatology is not consistent with the criteria for a 50 
percent disability rating under the old PTSD regulations.  

After further careful review of the record, the Board also 
finds that beginning October 16, 1999, the date of a VA 
examination, the veteran meets the criteria for a 50 percent 
rating under both the old and new regulations.  That 
examination reflected evidence of an increase in her 
disability.  She had recurrent memories, a pattern of 
avoidance, frequent episodes of insomnia, increased startle 
response, and a flattened affect.  

In the examiner's opinion, her GAF was 45, which is 
reflective of serious impairment (he also characterized her 
PTSD as severe).  Although an April 2000 VA examination 
reflected a higher GAF score (i.e., that of 60), the symptoms 
reported then do not appear to have changed much from the 
1999 examination.  

However, the Board finds that the veteran does not meet the 
criteria for a 70 percent rating under the revised 
regulations.  That is, there is no objective evidence that 
she had such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical/obscure/irrelevant, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance and hygiene, and an inability to 
establish and maintain effective relationships.  The 1999 and 
2000 VA examinations do not reflect evidence of these 
symptoms.  

Additionally, the veteran received little or no outpatient 
mental health treatment in recent years to show that her 
level of functioning meets the criteria for a 70 percent 
rating.  

Moreover, the Board finds that the veteran does not meet the 
criteria for a 70 percent rating under the old criteria for 
the period beginning on October 16, 1999.  There is no 
objective evidence that her PTSD symptoms were productive of 
severe social and industrial impairment.  

The records, most particularly from VA examinations, show 
that it was a right leg disability that was the main 
hindrance to her ability to seek and maintain employment.  
Moreover, it was indicated that she could travel freely from 
her home (e.g., to shop and attend medical appointments) 
without discernible anxiety.  

It is noted that the reported GAF score of 45 in October 1999 
is generally meant to reflect at least serious symptoms.  
However, an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126 (2001); 
38 C.F.R. § 4.130 (1996); VAOPGCPREC 10-95.  

The disability rating depends on evaluation of all the 
evidence.  In this case, the Board finds it significant that 
the veteran has not received any recent counseling or 
hospitalization for PTSD, as would often be the case in a 
more severe illness.  

In sum, the Board concludes that the veteran's PTSD is not 
shown to have met the criteria for a 30 percent rating under 
either the old or revised Diagnostic Code 9411 until January 
15, 1997, when she meets the criteria for such.  

The Board also concludes that under Code 9411, under the old 
and revised regulations, the veteran's PTSD meets the 
criteria for a 50 percent rating effective on October 16, 
1999.  As noted hereinabove, the revised Code 9411 is not for 
application prior to November 7, 1996, the effective date of 
the regulation.  See also 38 C.F.R. § 3.114.  



ORDER

An increased rating in excess of 10 percent for the service-
connected PTSD prior to January 15, 1997 is denied.  

An increased rating of 30 percent for the service-connected 
PTSD for the period of January 15, 1997 through October 15, 
1999 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

A increased rating of 50 percent for the service-connected 
PTSD effective on October 16, 1999 is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

